Citation Nr: 1644525	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  15-41 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that rating action, the RO declined to reopen a previously denied claim for service connection for unspecified personality disorder (previously categorized by the Board as entitlement to service connection for a psychiatric disorder).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 1974 decision, the Board denied the claim of entitlement to service connection for a psychiatric disorder.

2.  The evidence received since the December 1974 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The December 1974 denial of service connection for a psychiatric disorder is final.  38 C.F.R. §§ 20.1103, 20.1104 (2015).
2.  The evidence received subsequent to the December 1974 rating decision is new and material and serves to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD, anxiety disorder and MDD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  With regard to the application to reopen the previously denied claim this application has been granted.  Any error related to the duties to notify and assist is moot for this issue.

In a May 2015 rating decision the RO denied reopening the Veteran's claim.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).  

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).
The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In December 1974 the Board denied the claim of service connection for a psychiatric disorder.  The basis of the denial was predicated on the record lacking evidence of a nexus between a diagnosed psychiatric disorder and service.  Furthermore, the Board found that service connection for personality disorder was precluded as a matter of law, as there was no evidence of additional disability due to a superimposed disease or injury during service.  That decision is final.  38 U.S.C.A. § 7105.  

Evidence received since the December 1974 denial includes VA treatment medical records noting diagnoses of MDD, PTSD and anxiety disorder.  See 2015 VAMC Clarksburg and Braxton records.  In addition, the Veteran, by way of his representative, and his spouse, has provided written statements asserting that these diagnoses were predicated on in-service trauma.  See October 2015 VA Form 9 and July 2016 E. L. Correspondence.  The credibility of these statements must be presumed at this juncture.  See Justus, supra.  In short, the established diagnoses and the Veteran's statements satisfy the low threshold requirement for new and material evidence.  See Shade, 24 Vet. App. 110 (2010).  The claim is reopened.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder has been received, the application to reopen is granted; to this extent only, the appeal is granted.



REMAND

The Veteran's claim was originally characterized as entitlement to service connection for a psychiatric disorder.  See December 1974 decision.  As such, it appears appropriate to expand his claim to include current diagnoses of acquired psychiatric disorders, including PTSD, anxiety disorder and MDD.  See VAMC Clarksburg and Braxton records.  This determination is supported by the Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  

That said, the Veteran was afforded a VA examination in May 2015 wherein he was diagnosed with an unspecified personality disorder.  For VA purposes, personality disorders are considered congenital or developmental defects that are not "diseases" or "injuries" within the meaning of applicable legislation.  Therefore, service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In fact, congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have pre-existed service.  38 C.F.R. §§ 3.303 (c), 4.9; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  

Nevertheless, although service connection cannot be granted for a personality disorder it can be granted for a disability superimposed on a personality disorder.  38 C.F.R. § 4.127.  Additional development is thereby necessary as the VA examiner failed to address this provision in relation to the Veteran's other diagnoses.  Furthermore, the examiner did not address the propriety of the Veteran's diagnosed anxiety disorder or PTSD.  An addendum opinion is required



	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the May 2015 VA psychiatric examiner, if possible.  If such examiner is unavailable, then another psychiatric examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including any private treatment records.  This must be noted in the examination report.  If the examiner deems that a new VA psychiatric examination is necessary, efforts to conduct such examination shall be undertaken. 

The examiner should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process.  For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service.  The examiner should specifically discuss his PTSD, MDD and anxiety disorder diagnoses.

With regard to the 2015 examiner's previous diagnoses of personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

In providing these opinions the examiner should specifically address the lay evidence of record and the Veteran's contentions in the October 2015 VA Form 9.

Rationale for all requested opinions shall be provided.   If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After completing the above actions, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


